Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered on or *720about July 20, 2005, convicting defendant, upon his plea of guilty, of attempted sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of TVs to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to a term of 3Vs to 7 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Lippman, P.J., Mazzarelli, Sullivan, Nardelli and Sweeny, JJ.